UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 6, 2010 Micropac Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 0-5109 75-225149 (State or other jurisdiction (Commission File Number) (IRS employer of incorporation) Identification No.) 905 East Walnut Street, Garland, Texas 75040 Address of principal executive offices Zip Code Registrant’s telephone number, including area code:(972) 272-3571 N/A (Former name or former address, if changed since last report) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 3, 2010, Mr. James Murphey announced his resignation as a Director of Micropac Industries, Inc. (the "Company") due to health reasons. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICROPAC INDUSTRIES, INC. (Registrant) Dated 08/06/2010 By: /s/ Mark W. King (Signature) Mark W. King Chief Executive Officer
